RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, IDS, claim amendments, and remarks filed on 6/23/2021 have been received. In the response filed on 6/23/2021, claims 9, 10, and 22 were amended; and claims 24-34 were added. 
Claims 9, 10, 22, and 24-34 are pending. Claims 1-8 and 11-21 are canceled. Claims 9, 10, 22, and 24-34 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.

Examiner’s Comments
Claim Interpretation – ingredients/intermediate products and final product
	The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. MPEP 2111.03. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized 
Claim 9 recites a “cat foodstuff comprising a composition consisting of” (emphasis added). 
The transitional phrase “comprising” permits the cat foodstuff to include additional, unrecited elements. 
The phrase “a composition consisting of . . . (a) a first free amino acid . . . (b) a second free amino acid . . . and (c) a furanone” defines an intermediate product ("composition") that is mixed with other unrecited intermediate products to form the claimed final product (cat foodstuff). 
A particular combination of intermediate products used to obtain the claimed cat foodstuff do not distinguish a cat foodstuff made form a different combination of intermediate products.
For example, the following cat foodstuff products are not distinct:
Cat foodstuff product #1 comprising: 
glycine in an amount between 0.055% and 3.8% by weight; alanine in an amount between 0.065% and 4.5% by weight; cysteine in an amount between 0.088% and 6.1 % by weight; histidine in an amount between 0.11 % and 7.8% by weight; leucine in an amount between 0.096% and 6.6% by weight; methionine in an amount between 0.11 % and 7.5% by weight; phenylalanine in an amount between 0.12% and 8.3% by weight; serine in an amount between 0.077% and 5.3% by weight; tryptophan in an amount between 0.15% and 10.2% by weight; tyrosine in an amount between 0.13% and 9.1 % by weight; furanone in an amount between 0.001 ppm and 40 ppm;
a first free amino acid selected from the group consisting of glycine, alanine, cysteine, histidine, leucine, methionine, phenylalanine, serine, tryptophan, and tyrosine; 
a second free amino acid selected from the group consisting of aspartic acid, cysteine, glutamic acid, glutamine, isoleucine, lysine, ornithine, threonine, valine, praline, and hydroxyproline; and
a furanone selected from the group consisting of furaneol, homofuraneol, sotolon, norfuraneol, abhexon, mesifuranone, and dimethoxyfuranone. 

Cat foodstuff product #2 comprising:
glycine in an amount between 0.055% and 3.8% by weight; alanine in an amount between 0.065% and 4.5% by weight; cysteine in an amount between 0.088% and 6.1 % by weight; histidine in an amount between 0.11 % and 7.8% by weight; leucine in an amount between 0.096% and 6.6% by weight; methionine in an amount between 0.11 % and 7.5% by weight; phenylalanine in an amount between 0.12% and 8.3% by weight; serine in an amount between 0.077% and 5.3% by weight; tryptophan in an amount between 0.15% and 10.2% by weight; tyrosine in an amount between 0.13% and 9.1 % by weight; furanone in an amount between 0.001 ppm and 40 ppm;
a first composition consisting of a first free amino acid selected from the group consisting of glycine, alanine, cysteine, histidine, leucine, methionine, phenylalanine, serine, tryptophan, and tyrosine; and a second free amino acid selected from the group consisting of aspartic acid, cysteine, glutamic acid, glutamine, isoleucine, lysine, ornithine, threonine, valine, proline, and hydroxyproline; and
a second composition consisting of a furanone selected from the group consisting of furaneol, homofuraneol, sotolon, norfuraneol, abhexon, mesifuranone, and dimethoxyfuranone. 


This claim interpretation applies to all claims that recite limitations of the “composition”. 
Based upon the above discussion claim 9 is interpreted as follows. 
A cat foodstuff product comprising:
glycine in an amount between 0.055% and 3.8% by weight; 
alanine in an amount between 0.065% and 4.5% by weight; 
cysteine in an amount between 0.088% and 6.1 % by weight; 
histidine in an amount between 0.11 % and 7.8% by weight; 
leucine in an amount between 0.096% and 6.6% by weight; 
methionine in an amount between 0.11 % and 7.5% by weight; 
phenylalanine in an amount between 0.12% and 8.3% by weight; 
serine in an amount between 0.077% and 5.3% by weight; 
tryptophan in an amount between 0.15% and 10.2% by weight; 
tyrosine in an amount between 0.13% and 9.1 % by weight; 
furanone in an amount between 0.001 ppm and 40 ppm;
a first free amino acid selected from the group consisting of glycine, alanine, cysteine, histidine, leucine, methionine, phenylalanine, serine, tryptophan, and tyrosine; 
a second free amino acid selected from the group consisting of aspartic acid, cysteine, glutamic acid, glutamine, isoleucine, lysine, ornithine, threonine, valine, proline, and hydroxyproline; and
a furanone selected from the group consisting of furaneol, homofuraneol, sotolon, norfuraneol, abhexon, mesifuranone, and dimethoxyfuranone.

Withdrawn Rejections
The double patenting rejections over application numbers 14/438819 and 14/438827, made of record in the office action mailed on 1/8/2021, have been withdrawn because application numbers 14/438819 and 14/438827 are now abandon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 10, 22, and 24-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imafidon et al., US 2005/0142169 A1; in view of Michel-SaIaun et al., WO 2013/007639 A1; and Katz et al., US 4,045,587; as evidenced by Janczuk et al., US 2013/0011345 A1; as evidenced by Taylor et al., Food Flavour Technology; and as evidenced by The Chemistry of Beef Flavor.
Regarding claim 9: Imafidon discloses a pet foodstuff (para 0002; 0073; 0074). Imafidon discloses foodstuff for companion animals (para 0030), which include cats (para 0030 and 0035). Imafidon discloses the food comprises a palatability enhancing amount of one or more alpha cyclic enolone compounds (para 0005). Imafidon discloses the alpha cyclic enolone compound may be a furanone (para 0008). Imafidon discloses furanones include furaneol (para 0008, 0029). Imafidon discloses soloton (4,5-dimethyl-3-hydroxy-2(5H)-furanone, para 0026).

Furanone in a concentration between 0.001 ppm and 40 ppm 

If Imafidon alone is not sufficient to render the claimed furanone obvious, then Imafidon in combination with Katz renders the claimed furanone obvious. 
Katz discloses pet food (col. 6, ln. 53-54) comprising furanone according to the disclosed formulas (col. 2, ln. 30). Katz discloses furaneol (4-hydroxy-2,5-dimethyl-3(2H)-furanone, col. 2, ln. 41-42). Katz discloses the furanone enhancing the flavor of foodstuffs (agreeably altering flavor, col. 1, ln. 40-41). Katz discloses the furanone is a flavor enhancer (col. 6, ln. 43). Katz discloses a furanone in a range of about 10 ppm to about 10,000 ppm in the food (0.001-1.0%, col. 6, ln. 58-59).
It would have been obvious to one of ordinary skill in the art at the time of invention to include a palatability enhancer in a cat food, as suggested in Imafidon, wherein the palatability enhancer comprises a furanone that is furaneol, as taught in Katz, to obtain a cat foodstuff comprising a furanone that is furaneol. One of ordinary skill in the art would have been motivated to include a furanone that is furaneol because it enhances the flavor of foodstuffs (agreeably altering flavor, col. 1, ln. 40-41).

Nucleotides and amino acids 
Imafidon discloses the composition may include other organoleptic substances (para 0066), palatability additives (para 0068), amino acids (para 0075), and palatability enhancers (para 0075). 
Imafidon does not disclose a first free amino acid selected from the group consisting of selected from the group consisting of glycine, alanine, cysteine, histidine, leucine, methionine, phenylalanine, serine, tryptophan, and tyrosine or a second free amino acid selected from the group consisting of aspartic acid, cysteine, glutamic acid, glutamine, isoleucine, lysine, ornithine, threonine, valine, praline, and hydroxyproline. 
Michel-SaIaun is drawn to a palatability-enhancing composition for pet food (p. 1, ln. 5-6) and cat food (p. 1, ln. 9). Michel-SaIaun discloses a cat foodstuff (cat food, p. 12, ln. 15) comprising a palatability enhancer comprising free amino acids (p. 1, ln. 7). 
NOTE: See below for more detailed explanations of specific amino acids and concentrations.  
It would have been obvious to one of ordinary skill in the art at the time of invention to include a palatability enhancer in a cat food, as suggested in Imafidon, wherein the palatability enhancer comprises free amino acids, as taught in Michel-SaIaun, to obtain a cat foodstuff comprising free amino acids. One of ordinary skill in the art would have been motivated to include the palatability-enhancing composition because it produces pet foods having enhanced palatability (Michel-SaIaun, p. 1, ln. 7-8).

A first free amino acid selected from the group consisting of glycine, alanine, cysteine, histidine, leucine, methionine, phenylalanine, serine, tryptophan, and tyrosine; glycine in an amount between 0.055% and 3.8% by weight; alanine in an amount between 0.065% and 4.5% by weight; cysteine in an amount between 0.088% and 6.1 % by weight; histidine in an amount between 0.11 % and 7.8% by weight; leucine in an amount between 0.096% and 6.6% by weight; methionine in an amount between 0.11 % and 7.5% by weight; phenylalanine in an amount between 0.12% and 8.3% by weight; serine in an amount between 0.077% and 5.3% by weight; tryptophan in an amount between 0.15% and 10.2% by weight; and tyrosine in an amount between 0.13% and 9.1 % by weight
Michel-SaIaun discloses free amino acids (p. 2, ln. 6). Michel-SaIaun discloses the mixture of free amino acids comprises at least four amino acids selected from the group that includes 0.04-20% glycine (Gly, p. 13, ln. 6, 9; Table 2); 0.08-30% alanine (Ala, p. 13, ln. 5, 9; Table 2); about 0.01 to 25% cysteine (Cys, p. 15, ln. 4-8); 0.01-10% histidine (His, p. 13, ln. 9; Table 2); 0.08-25% leucine (Leu, p. 13, ln. 5, 6, 9; Table 2); 0.02-11% methionine (Met, p. 13, ln. 6, 9; Table 2); 0.05-10% phenylalanine (Phe, p. 9, ln. 5, 6, 9, Table 2); 0.01-25% serine (Ser, p. 15, ln. 4-6); 0.01-25% tryptophan (Trp, p. 15, ln. 4-6); and 0.05-10% tyrosine (Tyr, p. 13, ln. 5, 6, 9; Table 2). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Second free amino acid selected from the group consisting of aspartic acid, cystine, glutamic acid, glutamine, isoleucine, lysine, ornithine, threonine, valine, proline, and hydroxyproline
Michel-SaIaun discloses free amino acids (p. 2, ln. 6). Michel-SaIaun discloses the mixture of free amino acids that include aspartic acid (Asp, p. 13, ln. 9), cysteine (Cys, p. 15, ln. 4), glutamic acid (Glu, p. 13, ln. 5, 6, 9), glutamine (Gln, p. 15, ln. 4), isoleucine (Ile, p. 15, ln. 4), lysine (Lys, p. 15, ln. 4), threonine (Thr, p. 15, ln. 4), valine (Val, p. 15, ln. 4), and proline (Pro, p. 13, ln. 5, 6, 9). 

In addition to the reasons above, the combination of components and their concentrations are prima facie obvious for the following additional reasons: 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative 
In the present case, both the present invention and the prior art use the claimed composition for the same purpose, i.e., a palatability enhancer. Imafidon and Katz disclose the palatability enhancing amount of furanone (see above). Michel-SaIaun suggests the conventional nature of a palatability enhancing composition comprising free amino acids including glycine (Gly, p. 13, ln. 6, 9; Table 2); alanine (Ala, p. 13, ln. 5, 9; Table 2); cysteine (Cys, p. 15, ln. 4-8); histidine (His, p. 13, ln. 9; Table 2); leucine (Leu, p. 13, ln. 5, 6, 9; Table 2); methionine (Met, p. 13, ln. 6, 9; Table 2); phenylalanine (Phe, p. 9, ln. 5, 6, 9, Table 2); serine (Ser, p. 15, ln. 4-6); tryptophan (Trp, p. 15, ln. 4-6); tyrosine (Tyr, p. 13, ln. 5, 6, 9; Table 2), aspartic acid (Asp, p. 13, ln. 9), cysteine (Cys, p. 15, ln. 4), glutamic acid (Glu, p. 13, ln. 5, 6, 9), glutamine (Gln, p. 15, ln. 4), isoleucine (Ile, p. 15, ln. 4), lysine (Lys, p. 15, ln. 4), threonine (Thr, p. 15, ln. 4), valine (Val, p. 15, ln. 4), and proline (Pro, p. 13, ln. 5, 6, 9). 
In the parlance of MPEP 2144.05 II, based upon the teaching of the prior art, the amount of free amino acids and furanone represent the mere carrying forward of an original patented conception involving only change of proportions or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, the concentrations are not such an invention as will sustain a patent.
In the parlance of In re Levin the amount of amino acids and furanone represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Properties 
The phrases “a first free amino acid that activates a cat umami receptor”; “a second free amino acid that does not activate the cat umami receptor”; “wherein the composition imparts an umami taste to a cat” do not patentably distinguish the claimed product from the prior art for the following reasons. 

Second, the property of exhibiting umami taste represents a known property of the claimed ingredients. As evidenced by Taylor et al., furanones (2,5-dimethyl-4-hydroxy-2H-furan-3-one) are known to affect the umami impressions of other flavour compounds (p. 96, 4.4.3 section). As evidenced by The Chemistry of Beef Flavor, furanones have a meaty flavor (p. 3, top para). Umami is a beefy flavor (p. 3, 1st full para). As evidenced by Janczuk et al., US 2013/0011345 A1, known compounds that exhibit umami include alanine, histidine, and glycine (para 0004). It is noted that Janczuk includes cat food as a foodstuff (para 0022). 
Third, the discovery of a new property or use of a previously known composition, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known composition. MPEP 2112 I and In re Spada, 15 USPQ 2d, 1655. In the present case, the prior art suggests the claimed free amino acids and furanone. As such, the “discovery” that the “a first free amino acid that activates a cat umami receptor”; “a second free amino acid that does not activate the cat umami receptor”; and “wherein the composition imparts an umami taste to a cat” cannot impart patentability to the claims.

Regarding claims 10 and 24-34: Imafidon discloses furaneol (para 0008) and soloton (4,5-dimethyl-3-hydroxy-2(5H)-furanone, para 0026). Michel-SaIaun suggests the conventional nature of a palatability enhancing composition comprising free amino acids including histidine (His, p. 13, ln. 9; Table 2); proline (Pro, p. 13, ln. 5, 6, 9); 
With respect to the various combinations of free amino acids and furanone: It would have been obvious to one of ordinary skill in the art at the time of invention to select the recited combinations of free amino acids and furanone because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, the prior art suggests the claimed free amino acids, furaneol, and soloton. As such, the selection of free amino acids, furaneol, and soloton is prima facie obvious. 
Regarding claim 22: Imafidon discloses protein in amounts of 5-70%, 10-70%, and 10-60% (para 0048). Imafidon discloses fat in amounts of 2-50%, 5-50%, and 5-40% (para 0049). Imafidon discloses carbohydrate (para 0051). All weights discussed in Imafidon are on a weight basis (see e.g., 0042; 0067; Examples para 0081-0094). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. Furthermore, the discussions of MPEP 2144.05 II and In re Levin apply here as above. Imafidon discloses the conventional nature of food comprising protein and fat. In the parlance of MPEP 2144.05 II, based upon the teaching of the prior art, the amount of protein and fat represent the mere carrying forward of an original patented conception involving only change of proportions or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, the concentrations are not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the parlance of In re Levin the amount of protein and fat represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application number 14/438811
Claims 9, 10, 22, and 24-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 22, and 24-27 of copending Application No. 14/438811 in view of Michel-SaIaun et al., WO 2013/007639 A1; and Katz et al., US 4,045,587. This is a provisional nonstatutory double patenting rejection.
‘811 claims cat foodstuff product comprising (claim 9): glycine in an amount between 0.055% and 3.8% by weight (0.074% and 3.8%, claim 9); alanine in an amount between 0.065% and 4.5% by weight (0.088% and 4.5%, claim 9); histidine in an amount between 0.11 % and 7.8% by weight (0.15% and 7.8%, claim 9); furanone in an amount between 0.001 ppm and 40 ppm (furaneol, claim 9). ‘811 claims a first free amino acid selected from the group consisting of glycine, alanine, histidine (claim 9); and a second free amino acid proline (claims 9, 10, 24-27). ‘811 claims carbohydrate, protein and fat concentrations (claim 22). 

It would have been obvious to one of ordinary skill in the art at the time of invention to use a palatability enhancer that is furaneol, as disclosed in Katz, as a palatability enhancing furanone, as claimed in '811, to obtain a pet food composition comprising amino acids and furanone. One of ordinary skill in the art would have been motivated to use the furanone to enhance the taste of the foodstuff. 
‘811 does not claim cysteine in an amount between 0.088% and 6.1 % by weight; leucine in an amount between 0.096% and 6.6% by weight; methionine in an amount between 0.11 % and 7.5% by weight; phenylalanine in an amount between 0.12% and 8.3% by weight; serine in an amount between 0.077% and 5.3% by weight; tryptophan in an amount between 0.15% and 10.2% by weight; and tyrosine in an amount between 0.13% and 9.1 % by weight. 
Michel-SaIaun is drawn to a palatability-enhancing composition for pet food (p. 1, ln. 5-6) and cat food (p. 1, ln. 9). Michel-SaIaun discloses a cat foodstuff (cat food, p. 12, ln. 15) comprising a palatability enhancer comprising free amino acids (p. 1, ln. 7). Michel-SaIaun discloses the composition produces pet foods having enhanced palatability (p. 1, ln. 7-8). Michel-SaIaun discloses free amino acids (p. 2, ln. 6). Michel-SaIaun discloses the mixture of free amino acids comprises at least four amino acids selected from the group that includes 0.04-20% glycine (Gly, p. 13, ln. 6, 9; Table 2); 0.08-30% alanine (Ala, p. 13, ln. 5, 9; Table 2); about 0.01 to 25% cysteine (Cys, p. 15, ln. 4-8); 0.01-10% histidine (His, p. 13, ln. 9; Table 2); 0.08-25% leucine (Leu, p. 13, ln. 5, 6, 9; Table 2); 0.02-11% methionine (Met, p. 13, ln. 6, 9; Table 2); 0.05-10% phenylalanine (Phe, p. 9, ln. 5, 6, 9, Table 2); 0.01-25% serine (Ser, p. 15, ln. 4-6); 0.01-25% tryptophan (Trp, p. 15, ln. 4-6); and 0.05-10% tyrosine (Tyr, p. 13, ln. 5, 6, 9; Table 2). 

Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Additionally, the discussions of MPEP 2144.05 II and In re Levin apply here as above. In the parlance of MPEP 2144.05 II, the concentration of amino acid and furanones represent the mere carrying forward of an original conception involving only change of proportions or the substitution of equivalents doing the same thing, by substantially the same means. Therefore, the concentrations are not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the parlance of In re Levin the concentration of amino acid and furanones represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
The phrases “a first free amino acid that activates a cat umami receptor”; “a second free amino acid that does not activate the cat umami receptor”; “wherein the composition imparts an umami taste to a cat” do not patentably distinguish the claimed product from ‘811 for the following reasons. 
First, the phrases represents a properties flowing from a future intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. Umami taste does not exist in of itself. Umami taste is a sensory perception upon the consumption of a product. As such, the property (umami taste) is not realized until such time as the product is consumed. The future intended use (consumption) and the organoleptic effects flowing from that use do not alter patentably distinguish the claimed invention from the prior art. 
In re Spada, 15 USPQ 2d, 1655. As such, the “discovery” that the amino acids do or do not “activate a cat umami receptor” and that the composition exhibits an umami taste cannot impart patentability to the claimed product.
With respect to the various combinations of free amino acids and furanone: It would have been obvious to one of ordinary skill in the art at the time of invention to select the recited combinations of free amino acids and furanone because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, ‘811 and the prior art suggests the claimed free amino acids, and furaneol. As such, the selection of free amino acids, and furaneol is prima facie obvious. 

Claims 9, 10, 22, and 24-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 22, and 24-27 of copending Application No. 14/438811 in view of Michel-SaIaun et al., WO 2013/007639 A1; and Katz et al., US 4,045,587; as applied to claims 9, 10, 22, and 24-28 above, and in further view of Imafidon et al., US 2005/0142169. This is a provisional nonstatutory double patenting rejection.
‘811 in view of Michel-SaIaun and Katz is relied on as above. 
‘811 in view of Michel-SaIaun and Katz does not claim/disclose soloton. 
Imafidon discloses a pet foodstuff (para 0002; 0073; 0074). Imafidon discloses foodstuff for companion animals (para 0030), which include cats (para 0030 and 0035). Imafidon discloses the food comprises a palatability enhancing amount of one or more alpha cyclic enolone compounds (para 0005). Imafidon discloses the alpha cyclic enolone compound may be a furanone (para 0008). Imafidon discloses furanones include furaneol (para 0008, 0029). Imafidon discloses soloton (4,5-dimethyl-3-hydroxy-2(5H)-furanone, para 0026).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute a furanone that is furaneol, as claimed in ‘811, with a 
The discussions concerning the remaining limitation of claim 9 and dependent claims 10, 22, and 24-28 apply here as above. 
With respect to the various combinations of free amino acids and furanone: It would have been obvious to one of ordinary skill in the art at the time of invention to select the recited combinations of free amino acids and furanone because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, ‘811 and the prior art suggests the claimed free amino acids, and furaneol, and soloton. As such, the selection of free amino acids, furaneol, and soloton is prima facie obvious. 

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 6/23/2021 is insufficient to overcome the rejections. The Declaration is a declaration from the prosecution history of application number 14/232,121. Application number 14/232,121 is not the subject of the present examination. 
Coped from first page of declaration filed 6/23/2021: 

    PNG
    media_image1.png
    387
    809
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. 
35 USC 103
Applicant argues the prosecution history of Michel-Salaun patentably distinguishes the claimed invention (remarks, p. 6). Examiner is not persuaded by this argument. The claims recited in Michel-Salaun are not the subject of the present examination on the merits. 
Applicant argues Michel-Salaun does not provide a reasonable expectation of success (remarks, p. 5). Examiner is not persuaded by this argument. The argument fails to recognize the express teaching of the prior art. Michel-SaIaun discloses a palatability-enhancing composition for cat food (p. 1, ln. 9; p. 12, ln. 15) comprising a palatability enhancer comprising free amino acids (p. 1, ln. 7), which include the claimed amino acids. As such, one having ordinary skill in the art would expect the prior art amino acids to act as palatability enhancers in cat food. 
Applicant argues during the prosecution of Michel-Salaun, the Michel-Salaun applicant filed a declaration concerning experimental diets that contained a statement that the amino acid combinations were not randomly selected (remarks, p. 6 to 7). Examiner is not persuaded by this argument. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123 II. “Applicant cannot merely rely on the examples 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. The selection of a known material on the basis of its suitability for the intended use is prima facie obvious as a matter of obvious design choice. MPEP 2144.07. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07. As discussed above, Michel-Salaun discloses a cat food palatability enhancer that include the recited amino acids. As such, the selection of the know material (i.e., the claimed amino acids) for the know use as a palatability enhancer is obvious. 
Applicant argues Michel-Salaun has a preference for the pyrophosphate form of the disclosed inorganic phosphate (remarks, p. 7). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. In the present case, claim 9 recites a “cat foodstuff 
Applicant argues Michel-Salaun does not teach or suggest the claimed combination of amino acids (remarks, p. 7). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claimed invention. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. In the present case, the claims recite a “cat foodstuff comprising”. The claims do not exclude additional, unrecited amino acids. 
Secondary Considerations
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. Furthermore, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. MPEP 716.02(c). Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 716.02(c).
Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d).
“Synergistic” properties
When an inventor tries to distinguish his claims from the prior art by introducing evidence of unexpected “synergistic” properties, the evidence should at least demonstrate “an effect greater than the sum of the several effects taken separately.” Sakraida v. Ag Pro, Inc ., 189 USPQ 449, 453 (1976). Evidence of a greater than 
In the present case, applicant’s evidence is not commeasure in scope with the claimed invention. The examples are not commensurate in scope with the claimed invention. 

Example
Claim not commensurate with example:
Example 1: Cat preference for water containing 25mM proline + 25 mM histidine compared to 50 mM histidine
The claims do not recite cat water containing 25mM proline + 25 mM histidine.
Example 2: Cat preference for water containing 25mM proline + 25 mM histidine compared to 50 mM proline
The claims do not recite cat water containing 25mM proline + 25 mM histidine.
Example 3: Cat preference for water containing 25 mM threonine + 25 mM histidine compared to 50 mM threonine.
The claims do not recite cat water containing 25 mM threonine + 25 mM histidine.
Example 4: Cat preference for water containing 25 mM alanine + 25 mM threonine compared to a composition containing 50 mM alanine only
The claims do not recite cat water containing 25 mM alanine + 25 mM threonine.
Example 5: Cat preference for water containing 25 mM alanine + 25 mM threonine compared to a composition containing 50 mM threonine
The claims do not recite cat water containing 25 mM alanine + 25 mM threonine. 
Example 6: Cat preference for water containing 25mM glycine + 25 mM threonine 

Example 7: Cat preference for water containing 25mM glycine + 25 mM threonine compared to water containing 50 mM threonine
The claims do not recite cat water containing 25mM glycine + 25 mM threonine
Example 8: Cat preference for water containing 25 mM histidine + 25 mM proline + 4 ppm furaneol compared to water containing 25 mM histidine + 25 mM proline
The claims do not recite cat water containing 25 mM histidine + 25 mM proline + 4 ppm furaneol


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619